         Case 1:17-cv-02987-JPO-KHP Document 468
                                             467 Filed 06/14/21
                                                       06/11/21 Page 1 of 2




                                                                                                           6/14/2021

                                                                           The parties' joint application is granted.
                                                                           The Court hereby stays all proceedings
                                                    June 11, 2021          between Plaintiffs and Equity Trust for 30
                                                                           days. The parties are encouraged to submit
Hon. J. Paul Oetken, U.S.D.J.                                              the contemplated settlement agreement as
Hon. Katharine H. Parker, U.S.M.J.
                                                                           soon as is practicable.
Thurgood Marshall
  United States Courthouse
40 Foley Square                                                                                                         Date: June
New York, New York 10007                                                                                                14, 2021
           Re:     In re Lifetrade Litigation, Case No. 17-cv-02987 (JPO)(KHP)

Judge Oetken and Judge Parker:

         We write jointly on behalf of Plaintiffs and Defendant TMF Curaçao N.V. (“Equity Trust”)
in the referenced action. We are pleased to report that Plaintiffs and Equity Trust have reached
consensus on elements of a contingent settlement that could resolve all claims against Equity Trust
subject to, among other things, (i) the parties’ execution of a mutually-agreeable written settlement
agreement, and (ii) Court approval pursuant to Fed. R. Civ. P. 23 and Fed. R. Civ. P. 23.1.1 In
light of the parties’ efforts, and to facilitate progress toward finalization of a contingent settlement,
Plaintiffs and Equity Trust respectfully request that the Court stay all proceedings between them
pending their submission of a settlement for Court approval, which the parties expect to do with
alacrity.

        As things now stand, Plaintiffs were scheduled to file their reply memorandum relating to
their Motion to Amend (Dkt. 436) on Monday, June 14, 2021. In light of this stay application,
Plaintiffs and Equity Trust have agreed that in the event that the Court does not agree to our
proposed stay, that there will be no objection to Plaintiffs’ application to grant a brief extension of
time in which to file that reply should that prove necessary.


                                                        Respectfully submitted,


    /s/ Steven Phillips                                       /s/ Susan L. Saltzstein
    Steven Phillips                                           Susan L. Saltzstein

1
      For the avoidance of doubt, Plaintiffs and Equity Trust agree that there is no enforceable settlement until the
      parties execute – and the Court approves – a formal and final written settlement agreement.



{00062578}
     Case 1:17-cv-02987-JPO-KHP Document 468
                                         467 Filed 06/14/21
                                                   06/11/21 Page 2 of 2




PHILLIPS & PAOLICELLI, LLP               SKADDEN, ARPS, SLATE,
747 Third Avenue, 6th Floor                MEAGHER & FLOM LLP
New York, NY 10017                       One Manhattan West
(646) 581-9226                           New York, New York 10001
                                         (212) 735-3000
Attorneys for Plaintiffs
                                         Attorneys for Defendant TMF Curaçao N.V.




{00062578}                           2
